Citation Nr: 9901440	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  98 - 00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for bilateral defective 
hearing.

Entitlement to service connection for tinnitus.

Entitlement to service connection for tinea pedis.

Entitlement to service connection for migraine headaches.

Entitlement to service connection for degenerative arthritis 
of the lumbar spine.

Entitlement to service connection for a left knee disability.

Entitlement to service connection for an acquired psychiatric 
disability.

Entitlement to service connection for a disability manifested 
by shortness of breath.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1964.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of June 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The Board notes that the veterans original claims folder is 
not available.  However, the record shows that service 
connection was not in effect for any disability; that the 
veterans original claim for VA disability compensation 
benefits was received at the RO on October 23, 1996; that the 
RO has obtained the veterans complete VA medical records; 
and that efforts to obtain private medical records identified 
by the veteran has been unavailing.

The record shows that the veteran may desire to claim service 
connection for a cervical disability and for a tic disorder 
involving the face, head, and right shoulder, described in 
the medical record as a hereditary tic disorder.  These 
matters are referred to the RO for appropriate action.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for the disabilities at 
issue because it did not take into account or 
properly weigh the medical and other evidence of record.  It 
is contended that his bilateral defective hearing, tinnitus, 
migraine headaches, and acquired psychiatric disability were 
incurred during active service when he was ordered to engage 
in a boxing match with another serviceman; that, in the 
alternative, his bilateral defective hearing and tinnitus are 
a consequence of an explosion in close proximity to the 
veteran during basic training; that, in the alternative, his 
acquired psychiatric disability is the result of pressure 
placed upon his by his superiors during active service; that 
his degenerative arthritis of the lumbar spine, left knee 
disability, and disability manifested by shortness of breath 
are the result of strenuous marching while in basic training; 
that, in the alternative, his degenerative arthritis of the 
lumbar spine is the result of heavy lifting while serving as 
a water supply specialist during active service; and that his 
tinea pedis was treated and diagnosed during active service 
and continues to require treatment.  It is contended that the 
veterans service separation examination disclosed a 
measurable loss of hearing acuity, bilaterally, and that the 
holding of the United States Court of Veterans Appeals 
(Court) in  Hensley v. Brown,  5 Vet. App. 155, 161 (1993) is 
applicable.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claims of entitlement to 
service connection for bilateral defective hearing, for 
tinnitus, for migraine headaches, for an acquired psychiatric 
disability, for degenerative arthritis of the lumbar spine, 
for a left knee disability, for a disability manifested by 
shortness of breath, and for tinea pedis are well grounded. 


FINDING OF FACT

The claims of entitlement to service connection for bilateral 
defective hearing, for tinnitus, for migraine headaches, for 
an acquired psychiatric disability, for degenerative 
arthritis of the lumbar spine, for a left knee disability, 
for a disability manifested by shortness of breath, and for 
tinea pedis are not plausible.  

CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
defective hearing, for tinnitus, for migraine headaches, for 
an acquired psychiatric disability, for degenerative 
arthritis of the lumbar spine, for a left knee disability, 
for a disability manifested by shortness of breath, and for 
tinea pedis are not well grounded.  38 U.S.C.A. § 1131, 
5107(a) (West 1991);  Brammer v. Derwinski,  3 Vet. App. 223, 
225 (1992);  Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to service connection for bilateral defective 
hearing, for tinnitus, for migraine headaches, for an 
acquired psychiatric disability, for degenerative arthritis 
of the lumbar spine, for a left knee disability, for a 
disability manifested by shortness of breath, and for tinea 
pedis.  If he has not, his appeal must fail, and VA is not 
obligated to assist him in the development of the claims.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78 (1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown,  5 Vet. App. 91 (1993).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief that his claims of entitlement to service connection 
for bilateral defective hearing, for tinnitus, for migraine 
headaches, for an acquired psychiatric disability, for 
degenerative arthritis of the lumbar spine, for a left knee 
disability, for a disability manifested by shortness of 
breath are well grounded, and for tinea pedis are well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991);  see Grottveit, 
at 93;  Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  
Murphy, at 80.

Service Connection for an Acquired Psychiatric Disability, 
for a Disability Manifested by Shortness of Breath, and for a 
Left Knee Disability

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing of an acquired psychiatric 
disability.  On VA psychiatric examination in February 1997, 
the veteran acknowledged that he has no history of inpatient 
or outpatient psychiatric treatment, counseling or therapy; 
that he has never taken psychotropic medication; and that he 
has never been treated for an alcohol or drug problem.  The 
February 1997 report of VA examination found that the 
veterans mental status examination was completely normal, 
and that he did not manifest any evidence of an Axis 1 
psychiatric disorder, mood disorder, thought disorder, 
anxiety disorder, or other signs or symptoms of a psychiatric 
disorder.  The veteran had no psychiatric complaints apart 
from a self-reported nervous twitch and occasional 
jerking of the head, which the examiner stated was not a 
psychiatric manifestation.  While the veteran complained of 
anxiety in October 1992 and requested Valium after becoming 
dizzy with Procardia XL 30 mgs., no diagnosis of anxiety is 
shown in the record.  A comprehensive review of the veterans 
entire medical record discloses no clinical findings or 
diagnoses of an acquired psychiatric disability, including 
anxiety, and the VA psychiatric examiner in February 1997 
specifically stated that the veteran did not have a 
generalized anxiety disorder.  

Further, there has been no demonstration, diagnosis, or other 
showing of a disability manifested by shortness of breath.  
The Board initially notes that shortness of breath is not a 
disability; rather, it is a symptom.  Moreover, in this case 
the medical record is silent for any clinical finding or 
diagnosis of a chronic respiratory or pulmonary disorder.  To 
that point, the Board notes that in November 1991, the 
veteran claimed a history of dyspnea all his life  when 
walking on an incline or walking up two to three flights of 
stairs.  The medical record discloses that pulmonary function 
studies of the veteran conducted in February 1992 were 
normal; that none of the stress thallium tests conducted in 
April and July 1992 were discontinued due to dyspnea or 
shortness of breath; and that chest X-rays of the veteran 
taken in December 1990 and February 1992 were normal and 
disclosed no pulmonary abnormalities or active disease.  
Following the pulmonary function tests in February 1992, the 
pulmonary examiner stated that the veterans complaints of 
dyspnea were not of pulmonary origin (emphasis added).  Chest 
X-rays in February 1994 were normal.  On VA examination 
conducted in February 1997, a review of the veterans medical 
records revealed that cardiology and pulmonary work-ups had 
been normal, current examination disclosed that the lung 
fields were clear to auscultation in all fields, and a chest 
X-ray was normal.  The Board notes that the veterans 
occasional complaints of a stuffy nose and chest congestion 
associated with head colds were acute and transitory in 
nature, resolving without residual impairment.  The medical 
record contains no diagnosis of a chronic respiratory or 
pulmonary disorder.

In addition, there is no demonstration, diagnosis, or other 
showing of a left knee disability in the veteran.  While he 
has complained of various left knee symptoms, such complaints 
are not clinically substantiated in the record.  Further, a 
report of VA musculoskeletal examination of the veterans 
left knee, conducted in February 1997, revealed that his left 
knee was nontender to palpation, and had a full range of 
pain-free motion.  Further, there was no left knee 
instability, swelling, atrophy or tenderness.  There was 
positive crepitus of the left knee on motion, and X-ray 
studies of the left knee revealed no abnormalities.  The 
diagnosis was history of arthralgia of the left knee.  The 
medical record contains no diagnosis of a left knee 
disability.

When a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit, at 93.  In the 
present case, the veteran has not submitted any competent 
medical evidence or opinion which supports his claim that he 
has an acquired psychiatric disability, a chronic disability 
manifested by shortness of breath, or a left knee disability.  
Further, the Board notes that, as a lay person, the veteran 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit at 93;  Espiritu v. Derwinski,  2 Vet. App. 
492, 495 (1992).  The veteran cannot meet his initial burden 
of presenting a well-grounded claim by relying upon his own 
opinions as to medical matters.  Clarkson v. Brown,  4 Vet. 
App. 565 (1993);  Grottveit, at 93.

In the absence of competent medical evidence demonstrating, 
diagnosing, or otherwise establishing the current presence or 
an acquired psychiatric disability, a chronic disability 
manifested by shortness of breath, or a left knee disability, 
the claims of entitlement to service connection for those 
disabilities are not well grounded.  Grottveit at 93;  Tirpak 
at 611;  Brammer, at 225.

Service Connection for Bilateral Defective Hearing, Tinnitus, 
Migraine Headaches, Degenerative Arthritis of the Lumbar 
Spine, and Tinea Pedis

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence; together with (3) evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  In this case, the requirement of item (1) 
is satisfied as to bilateral defective hearing, tinnitus, 
migraine headaches, degenerative arthritis of the lumbar 
spine, and tinea pedis because the medical evidence of record 
reflects diagnoses of those disabilities, most recently on VA 
examinations conducted in February 1997.  The Board notes, in 
passing, that the medical evidence of record contains no 
clear diagnosis of an acquired psychiatric disability, a left 
knee disability, or a disability manifested by shortness of 
breath, and that those claims are also not well-grounded 
under the requirements set out in  Caluza, id.  

The requirement of item (2), above, that evidence be 
submitted of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence is not met 
because there is no medical evidence that the veteran had 
bilateral defective hearing, tinnitus, migraine headaches, or 
degenerative arthritis of the lumbar spine during his period 
of active service.  The record shows that the appellants 
service medical records are silent for complaint, treatment, 
findings, or diagnosis of bilateral defective hearing, 
tinnitus, migraine headaches, or degenerative arthritis of 
the lumbar spine during his period of active service, on 
service separation examination, or during the initial 
postservice year.  His service medical records show that his 
visual acuity at service entry was 20/70, bilaterally, 
corrected to 20/30, bilaterally.  Although he complained on 
one occasion during service of an ocular headache, he was 
found on examination to have a refractive error of vision, 
and was issued new eyeglasses.  There were no further 
complaints of headache during the veterans remaining period 
of active service, and no diagnosis of migraine headaches is 
shown during service.  A report of medical history, prepared 
by the veteran at the time of his service separation 
examination, denied any history of ear trouble, frequent or 
severe headaches, and arthritis or bone, joint, or other 
deformity.  The Board further notes, in passing, that the 
veteran also denied any history of shortness of breath, 
trick knee, depression or excessive worry, or nervous 
trouble of any sort.  His service separation examination 
revealed that his hearing acuity was 15/15, bilaterally, for 
the whispered voice; that no  objectively measurable or 
measured worsening of hearing was shown; and that his head, 
ears, lungs, chest, lower extremities, spine and 
musculoskeletal system, skin, and neurological and 
psychiatric evaluations were normal.  While the veteran has 
testified that he was treated in service for hearing 
problems, tinnitus, migraine headaches, and backstrain after 
heavy lifting, his service medical records, which appear 
complete and comprehensive, do not support those assertions.  
Further, the veteran did not serve in combat, and he is not 
entitled to the lightened evidentiary burden for combat 
veterans provided by  38 U.S.C.A. § 11154(b) (West 1991) and  
38 C.F.R. § 3.304(d) (1998).  

In addition, the veterans spouse does not qualify as a 
health care professional, and her lay testimony concerning 
the complaints voiced to her by the veteran upon their 
acquaintanceship a year following service separation does not 
constitute satisfactory lay evidence for purposes of 
establishing the service incurrence or aggravation of any of 
the disabilities at issue.  In view of the absence of any 
recorded complaint or reference in the service medical 
records to the veterans claims regarding a history of a 
boxing injury in service, or of exposure to explosions, or of 
a back injury, together with his denial of any history of any 
related injury or disease on his April 1964 report of medical 
history, the Board finds that the veterans testimony is not 
credible.  However, the medical evidence of record 
affirmatively establishes that the veteran was seen for 
treatment of athletes foot (tinea pedis) on June 4 and 7, 
1963, during his period of active service.

The Board finds that the appellant has not met the 
requirement of item (2) that lay or medical evidence be 
submitted of incurrence or aggravation of bilateral defective 
hearing, tinnitus, migraine headaches, or degenerative 
arthritis of the lumbar spine during active service.  

Finally, the appellant has not met the requirement of item 
(3), that he present evidence of a nexus between an inservice 
injury or disease and his current bilateral defective 
hearing, tinnitus, migraine headaches, degenerative arthritis 
of the lumbar spine, or tinea pedis in the form of medical 
evidence.  The Court has held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit, at 93.  

While the veterans assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  
Accordingly, the appellants contentions regarding a 
relationship between his current bilateral defective hearing, 
tinnitus, migraine headaches, degenerative arthritis of the 
lumbar spine, tinea pedis, and any incident or event during 
active service are not competent and, therefore, do not 
render his claims plausible.  

The appellant has not provided any competent medical opinion 
or authority which links or relates his current bilateral 
defective hearing, tinnitus, migraine headaches, degenerative 
arthritis of the lumbar spine, or tinea pedis to his period 
of active service.  The Court has held that an appellant 
cannot meet his initial burden of presenting a well-grounded 
claim by relying upon his own opinions as to medical matters.  
Clarkson v. Brown,  4 Vet. App. 565 (1993);  Grottveit, at 
93.  While a private audiometric report dated in January 1998 
cited a history of inservice noise exposure based solely on 
an unsubstantiated history related by the veteran, it also 
noted that he was exposed to a lot of industrial noise at 
General Electric.  The United States Court of Veterans 
Appeals (Court) has held that the Board correctly rejected a 
medical opinion where the conclusion reached by the 
physician [was] clearly based on the history provided by the 
veteran.  Reonal v. Brown,  5 Vet. App. 458, 460 (1993).  
The presumption of credibility of the evidence does not arise 
where the examining physician relied upon the appellants 
account of his medical history and service background . . . 
.[and] An opinion based upon an inaccurate factual premise 
has no probative value.  Reonal, at 460.  There is no 
competent medical opinion which links or relates the 
veterans current tinea pedis to the single instance of tinea 
pedis shown in June 1963.  

Based upon the foregoing, the Board finds that the appellant 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that his claims of 
entitlement to service connection for bilateral defective 
hearing, for tinnitus, for migraine headaches, for an 
acquired psychiatric disability, for degenerative arthritis 
of the lumbar spine, for a left knee disability, for a 
disability manifested by shortness of breath, and for tinea 
pedis are well grounded.  Accordingly, service connection for 
bilateral defective hearing, for tinnitus, for migraine 
headaches, for an acquired psychiatric disability, for 
degenerative arthritis 
of the lumbar spine, for a left knee disability, for a 
disability manifested by shortness of breath, and for tinea 
pedis is denied.

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claims well grounded by submitting competent medical 
evidence linking or relating any current bilateral defective 
hearing, tinnitus, migraine headaches, acquired psychiatric 
disability, degenerative arthritis of the lumbar spine, left 
knee disability, disability manifested by shortness of 
breath, or tinea pedis to his period of active service, or 
demonstrating the presence of arthritis of the lumbar spine 
within the initial postservice year.  Robinette v. Brown,  8 
Vet. App. 69, 74 (1995).

Although the Board has considered and denied the veterans 
claims for service connection for bilateral defective 
hearing, for tinnitus, for migraine headaches, for an 
acquired psychiatric disability, for degenerative arthritis 
of the lumbar spine, for a left knee disability, for a 
disability manifested by shortness of breath, and for tinea 
pedis on a ground different from that of the RO, that is, on 
the basis of whether the veterans claims are well grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by this decision.  In 
assuming that the claims were well grounded, the RO accorded 
the veteran greater consideration than his claims warranted 
under the circumstances.  Bernard v. Brown,  4 Vet. App. 384, 
392-394 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellants claims 
for service connection for bilateral defective hearing, for 
tinnitus, for migraine headaches, for an acquired psychiatric 
disability, for degenerative arthritis of the lumbar spine, 
for a left knee disability, for a disability manifested by 
shortness of breath, and for tinea pedis are well grounded 
would be pointless and, in light of the legal authority cited 
above, would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. 16-92);  57 Fed. Reg. 
49, 747 (1992).


ORDER

Evidence of well-grounded claims not having been submitted, 
service connection for bilateral defective hearing, for 
tinnitus, for migraine headaches, for an acquired psychiatric 
disability, for degenerative arthritis of the lumbar spine, 
for a left knee disability, for a disability manifested by 
shortness of breath, and for tinea pedis is denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
